Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/418918 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant application is similar to 17/418(918) as claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, (918) discloses a micro-electro-mechanical system (MEMS) package structure, comprising: a device wafer having a first surface and a second surface opposite to the first surface, wherein the device wafer has a control unit, a first interconnection structure and a second interconnection structure arranged therein, the first and second interconnection structures electrically connected to the control unit; a first contact pad arranged on the first surface, wherein the first contact pad is electrically connected to the first interconnection structure; a MEMS die bonded to the first surface, wherein the MEMS die comprises a closed micro-cavity, a second contact pad configured to be coupled to an external electrical signal and a bonding surface in opposition to the first surface, the first contact pad electrically connected to a corresponding second contact pad; a bonding layer positioned between the first surface and the bonding surface so as to bond the MEMS die to the device wafer, wherein an opening is formed in the bonding layer; and a rewiring layer arranged on the second surface, wherein the rewiring layer is electrically connected to the second interconnection structure (claims 2 and 14). 
 Regarding claim 2, (919) does not explicitly disclose the rewiring layer comprises an input/output connection.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2 of (919), to fit the rewiring layer with input/output connection to improve ease of operating the device.
Regarding claim 3, (919) discloses a plurality of MEMS dies are arranged on the first surface, and wherein the plurality of MEMS dies are categorized in a same or different types depending on a fabrication process thereof (claim 2).  
Regarding claim 4, (919) discloses a plurality of MEMS dies are arranged on the first surface, wherein the plurality of MEMS dies are categorized in a same or different types depending on a vacuum level of the micro-cavity thereof (claim 2).  
Regarding claim 5, (919) discloses a plurality of MEMS dies are arranged on the first surface, and wherein the plurality of MEMS dies include at least one of. a gyroscope, an accelerometer, an inertial sensor, a pressure sensor, a displacement sensor, an optical sensor and a micro-actuator (claim 5).  
Regarding claim 6, (919) discloses the control unit comprises one or more MOS transistors (claim 6).  
Regarding claim 7, (919) discloses the first interconnection structure comprises a first conductive plug extending through at least a partial thickness of the device wafer and electrically connected to the control unit, the first conductive plug having one end exposed at the first surface so as to be electrically connected to the first contact pad; and wherein the second interconnection structure comprises a second conductive plug extending through at least a partial thickness of the device wafer and electrically connected the control unit, the second conductive plug having one end exposed at the second surface so as to be electrically connected to the rewiring layer (claim 7).
Regarding claim 8, (919) discloses the device wafer is a grinded wafer (claim 18).
Regarding claim 10, (919) discloses an encapsulation layer located on the first bonding surface, wherein the encapsulation layer covers the MEMS die and fills the opening in the bonding layer (claim 9).  
Regarding claim 11, (919) discloses the bonding layer comprises an adhesive material (claim 10).  
Regarding claim 12, (919 discloses the adhesive material comprises a dry film (claim 11).  
Regarding claim 13, (919) discloses the micro-cavity is filled with a damping gas or is vacuumed (claim 4).  
Regarding claim 14, (919) discloses a method for fabricating a micro-electro-mechanical system (MEMS) package structure, comprising: providing a MEMS die and a device wafer for control of the MEMS die, wherein the device wafer has a first surface configured to bond the MEMS die, and wherein the device wafer has a control unit and a first interconnection structure electrically connected to the control unit formed therein; forming a first contact pad on the first surface, wherein the first contact pad is electrically connected to the first interconnection structure, wherein the MEMS die comprises a closed micro-cavity, a second contact pad configured to be coupled to an external electrical signal and a bonding surface; bonding the MEMS die to the device wafer through a bonding layer positioned between the first surface and the bonding surface, wherein the bonding layer has an opening formed therein, wherein the first contact pad and a corresponding second contact pad are exposed in the opening; establishing an electrical connection between the first contact pad and the corresponding second contact pad; forming a second interconnection structure in the device wafer, wherein the second interconnection structure is electrically connected to the control unit; and forming a rewiring layer on a surface of the device wafer in opposition to the first surface, wherein the rewiring layer is electrically connected to the second interconnection structure (claim 14).  
Regarding claim 15, (919) discloses the first interconnection structure comprises a first conductive plug, and wherein the first conductive plug extends through at least a partial thickness of the device wafer and is electrically connected to each of the control unit and a corresponding first contact pad (claim 17).  
Regarding claim 16, (919) discloses the second interconnection structure comprises a second conductive plug, and wherein the second conductive plug extends through at least a partial thickness of the device wafer and is electrically connected to each of the control unit and the rewiring layer (17). 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811